Amended and Restated February 14, 2013
VMware, Inc.
Executive Bonus Program





Executive Bonus Program Objectives
Among the objectives of the VMware Bonus Program are to:


•
motivate our executives to achieve our strategic, operational and financial
goals

•
reward superior performance

•
attract and retain exceptional executives; and

•
reward behaviors that result in long term increased stockholder value



Overview
The Compensation and Corporate Governance Committee has adopted a cash bonus
program relating to performance (the “Executive Bonus Program”) under the 2007
Equity and Incentive Plan (the "Plan") providing for possible cash bonuses to
specified executives of VMware, Inc. and its consolidated subsidiaries (the
"Company"). Unless otherwise indicated herein, provisions of the Plan shall
apply to the Executive Bonus Program.
    
In keeping with VMware’s philosophy of tying a substantial portion of our
executive compensation to the achievement of measurable achievements, a
goals-based cash bonus program has been developed and implemented. The
determination of bonus payouts will be made semiannually after the conclusion of
the semi-annual measurement periods ending on June 30 and December 31 based on
results achieved by the company, as reported to the Compensation and Corporate
Governance Committee by the Chief Financial Officer, Chief Accounting Officer or
Corporate Controller. Bonuses will be determined by the Compensation and
Corporate Governance Committee of the Board of Directors (the “Administrator”).
Bonus payments will only occur if certain predetermined company and individual
(“MBO”) objectives are successfully achieved. Bonus amounts will be calculated
(“Calculated Bonus Amounts”) based upon the degree of achievement of the
predetermined objectives. The Compensation and Corporate Governance Committee
shall determine final bonus payouts and, in its discretion, taking into account
review and discussion of recommendations made by the Chief Executive Officer,
may reduce, but not increase, final bonus payouts from the Calculated Bonus
Amounts.


Bonus awards represent an unfunded, unsecured promise by the Company to pay a
bonus amount determined by the Compensation and Corporate Governance Committee
to each Participant, but only upon satisfaction of the performance criteria
determined by the Compensation and Corporate Governance Committee in accordance
with the provisions set forth below.




Eligibility
All senior executives are eligible to be considered for participation. However,
no person is automatically entitled to participate in the Executive Bonus
Program. Participants will be approved solely at the discretion of the
Compensation and Corporate Governance Committee and may be amended at any time
by the Compensation and Corporate Governance Committee. Additionally, the
executive must be an employee of the Company at the time the bonus is paid out
in order to vest in right to receive payment.


Participants may include executive officers of the Company as defined under Rule
3b-7 of the 1934 Securities Exchange Act (“Executive Officers”) and other senior
executives who are not Executive Officers. At its discretion, the Compensation
and Corporate Governance Committee may delegate authority to the Chief Executive
Officer to add senior executives who are not Executive Officers to the Executive
Bonus Program.




Administration
As Administrator, the Compensation and Corporate Governance Committee is
ultimately responsible for administering the Executive Bonus Program. The
Administrator has all powers and discretion necessary or appropriate to review
and approve the Executive Bonus Program and its operation, including, but not
limited to, the power to (a) determine Participants, (b) interpret the
provisions of the Executive Bonus Program, (c) adopt rules for the
administration, interpretation and application of the Executive Bonus Program
consistent with the Plan, and (d) interpret, amend or revoke any such rules. All
determinations and decisions made by the Administrator and any decision of the
Administrator shall be final, conclusive, and binding on all persons, and shall
be given the maximum deference permitted by law.


--------------------------------------------------------------------------------

Page 1        

--------------------------------------------------------------------------------

Amended and Restated February 14, 2013
VMware, Inc.
Executive Bonus Program

The Administrator, in its sole discretion, may amend or terminate the Executive
Bonus Program, or any part thereof, at any time and for any reason, subject to
the limitations set forth in Sections 3, 6(b)(iv) and 7 of the Plan.




The Administrator shall exercise full authority to make final determinations
with respect to bonuses granted under the Executive Bonus Program to Executive
Officers. The Administrator may, in its discretion, delegate authority over
bonuses to Participants who are not Executive Officers to the Chief Executive
Officer of the Company.


Target Percentage
The Administrator shall establish target bonuses and bonus formulas for the
Executive Bonus Program.


Target bonus amounts will be a percentage of a Participant’s actual semi-annual
base salary during the course of the Performance Period as of the date the
target bonus percentage is established (the “Target Bonus Percentage”).


The Calculated Bonus Amount, if any, may range 0% to 200% of the Target Bonus
Percentage multiplied by the Participant’s actual semi-annual base salary
depending upon performance achievement. Minimum bonus thresholds are described
below. For purposes of this calculation, Participant’s actual semi-annual base
salary shall not exceed 200% of the Participant’s base salary as of the date
that semi-annual performance targets are approved.


Performance Period
Unless otherwise indicated, the performance periods for bonuses granted under
the Executive Bonus Program shall run each year from January 1 to June 30 and
from July 1 to December 31 . (each, a “Performance Period”). Participants are
rewarded during the period that they are actively employed by VMware.


Participants are not eligible to participate in any other Company bonus or
incentive plan during a Performance Period. This exclusion does not apply,
however, to applicable employee referral bonuses, spot bonuses, equity awards,
or Company contributions to qualified retirement or savings plans.


New Hires: Calculated Bonus Amounts will be prorated for newly hired
participants based on the number of days they are employed during the
Performance Period.


Leaves of Absence: Calculated Bonus Amounts will be prorated for any time during
the Performance Period that a Participant is on an unpaid leave of absence
status. Unpaid leaves of absence exclude those absences for which vacation, sick
leave or other compensation is paid directly by the Company. Unpaid absences
include those absences for which compensation is received from any source other
than directly from the Company.


Changes in Position: Participants who move from one bonus-eligible position to a
different bonus-eligible position with a different target bonus percentage may
earn a target bonus prorated based on base pay and bonus at the start of each
period.


Termination: In order to vest and the right to receive a bonus under the
Executive Bonus Program, an employee must be in an active employment status or
on approved leave at the day the bonus is paid out. An employee whose employment
ends for any reason prior to that date will not earn and will not be paid any
bonus under this Executive Bonus Program.


The Compensation and Corporate Governance Committee shall have the exclusive
discretion to determine when a Participant is no longer actively employed for
purposes of the Executive Bonus Program. Participants have no right or interest
in any bonus and such bonus is not earned unless the Administrator determines a
bonus payout is due.


Performance Metrics
The Calculated Bonus Amount will depend on both a company component (“Corporate
Financial Metric”) and an individual component (“MBO”) selected from the
performance goals from the 2007 Plan. The Company must meet a minimum
performance threshold established within the Corporate Financial Metric in order
for any bonus payouts to be made. If the minimum threshold is not achieved, the
Executive Bonus Program shall not be funded and no bonus payouts shall be made.
The Corporate Financial Metrics and the relative weighting of the Corporate
Financial Metrics and the MBOs shall be determined by the Committee within 45
days of the commencement of the performance period. The MBOs shall be determined
by the Committee within 45 days of the commencement of the performance period;


--------------------------------------------------------------------------------

Page 2        

--------------------------------------------------------------------------------

Amended and Restated February 14, 2013
VMware, Inc.
Executive Bonus Program

provided, however, that if the MBOs are used solely solely as a factor for the
Administrator to consider in determining whether to exercise negative
discretion, then they can be established or amended at any time during the
performance period.
Corporate Financial Metric Component
The Corporate Financial Metric shall be determined by calculating success
against company-wide financial metrics and, as applicable, business unit
performance metrics, as determined by the Compensation and Corporate Governance
Committee.




MBO (Individual) Component
Each Participant will be assigned individual performance goals by the
Compensation and Corporate Governance Committee that are appropriate to the
Participant’s role at the Company. If threshold achievement of 80% of the
Corporate Financial Metric is met, then the MBO component is funded at the same
percentage as the Corporate Financial Metric. The Compensation and Corporate
Governance Committee can exercise negative discretion to reduce the bonus for
the MBO component. In making its determination whether to reduce the bonus for
the MBO component, the Committee’s shall review and discuss the Chief Executive
Officer’s assessment of each Participant’s achievement of his or her individual
performance goals.


Bonus Determination and Payment
The Compensation and Corporate Governance Committee shall determine final bonus
payouts to Participants based upon achievement of the foregoing metrics and
goals. The Committee reserves the right to reduce bonus payouts below Calculated
Bonus Amounts or not make any bonus payouts in its sole discretion.


Cancellation, Rescission and Recoupment of Awards
Any bonus granted under this Executive Bonus Program to a Participant shall be
subject to cancellation, rescission, repayment or other action at the discretion
of the Compensation Committee as set forth in Section 7(d) of the Plan in the
event that such Participant engages in “Detrimental Activity” as such term is
defined in Section 7(d).


Additionally, the Compensation and Corporate Governance Committee shall have the
discretion to require that each Participant reimburse the Company for all or any
portion of any bonuses paid under the Executive Bonus Program if –


(a) the payment was predicated upon the achievement of certain financial results
that were subsequently the subject of a material financial restatement,


(b) in the Board’s view, the Participant engaged in fraud or misconduct that
caused or partially caused the need for a material financial restatement by the
Company or any substantial affiliate, and


(c) a lower payment, award, or vesting would have occurred based upon the
restated financial results.


In each such instance, upon the determination of the Compensation and Corporate
Governance Committee to require recoupment of a previously paid bonus awarded
under the Executive Bonus Program, the Company will, to the extent practicable
and allowable under applicable laws, require reimbursement of any bonus awarded
for the relevant period exceeded the lower payment that would have been made
based on the restated financial results, provided that the Company will not seek
to recover bonuses compensation paid more than three years prior to the date the
applicable restatement is disclosed.


At-Will Employment (US Only)
This Plan does not affect the terminable-at-will status of the employment
relationship.  Neither the attainment of goals nor the continuous service
requirement necessary to earn a bonus alters the ability of an employee or the
Company to terminate employment at any time, with or without reason and with or
without advance notice.






--------------------------------------------------------------------------------

Page 3        